--------------------------------------------------------------------------------

EXHIBIT 10.57




CONTRIBUTION AGREEMENT


This CONTRIBUTION AGREEMENT (the “Agreement”) is made and entered into
December  17, 2009, by and between Natural Soda Holdings, Inc., a Colorado
corporation (“Holdings”), Sentient USA Resources Fund, LP, a Delaware limited
partnership (“Sentient”), and AmerAlia, Inc., a Utah corporation (“AmerAlia”).


RECITALS


WHEREAS, AmerAlia owns 18 % of the capital stock of Holdings;


WHEREAS, Sentient owns 82% of the capital stock of Holdings;


WHEREAS, Sentient and AmerAlia have agreed to provide $3,000,000 of additional
capital to Holdings upon and subject to the terms and conditions set forth in
this Agreement; and


NOW, THEREFORE, in consideration of the representations, warranties and
covenants set forth herein and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.           Contribution.   AmerAlia hereby contributes $540,000 to the capital
of Holdings and Sentient hereby contributes $2,460,000 to the capital of
Holdings. Holdings hereby accepts the forgoing contributions.  The parties
intend that this contribution qualify for non-recognition pursuant to the terms
of the United States Internal Revenue Code of 1986, as amended (the “Code”) and
applicable regulations thereunder.


2.           Investment Intent. In connection with this transaction, Sentient
and AmerAlia each represent and warrant that such contributions are for
investment purposes. Sentient and AmerAlia each represent that prior to making
its contribution, it has made an investiga­tion into Holdings and its business
and that Holdings has made available to it all information with respect thereto
which it needed to make an informed decision to make the capital contribution
referred to herein.  Sentient and AmerAlia each represent that it possesses
experience and sophistication as an investor which are adequate for the
evaluation of the merits and risks of making the additional capital contribution
to Holdings. Sentient and AmerAlia acknowledge that no new shares will be issued
to it and each understands that with respect to the shares of common stock of
Holdings currently owned:


(a)  That such shares have not been registered under the Securities Act of 1933
or any state securities law;


(b)  That the shares cannot be transferred unless registered under the
Securities Act of 1933 and applicable state securities laws or pursuant to an
exemption from such registra­tion requirements;


(c)  That it must bear the economic risk of its investment for an indefinite
period of time because the shares have not been registered under the Securities
Act of 1933 or any state securities laws, and, therefore, cannot be sold unless
they are subsequently registered or unless exemptions from such registration
requirements are available;

 
 

--------------------------------------------------------------------------------

 

(d)  That any certificate representing such shares may bear a legend in
substantially the following form:


THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY STATE
SECURI­TIES PROVISIONS.  WITHOUT SUCH REGISTRATION, SUCH SECURI­TIES MAY NOT BE
SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANS­FERRED AT ANY TIME WHATSOEVER,
EXCEPT UPON DELIVERY TO THE ISSUER OF EVIDENCE SATISFACTORY TO THE ISSUER AND
ITS COUNSEL THAT REGISTRATION IS NOT REQUIRED FOR SUCH TRANSFER AND THAT ANY
SUCH TRANSFER SHALL NOT BE IN VIOLA­TION OF THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLI­CABLE STATE SECURITIES LAWS OR ANY RULES OR REGULATIONS
PROMUL­GATED THEREUNDER.


3.           Further Assurances. From time to time, at the request of either
party to this Agreement and without further consideration, the other party will
execute and deliver to the other such documents and take such other action as
the other may reasonably request in order to consummate more effective­ly the
transactions described herein.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers or representatives as of the date and year
first written above, notwithstanding the actual date of execution.


NATURAL SODA HOLDINGS, INC.
 
AMERALIA, INC.
                   
By:
/s/ Peter Cassidy
 
By:
/s/ Bill H Gunn
Name:
Peter Cassidy
 
Name:
Bill H Gunn
Title:
President
 
Title:
Chairman & CEO
       
SENTIENT USA RESOURCES FUND, L.P.
       
By: Sentient Executive MLP 1, Limited, General Partner
                         
By:
/s/ Johanna Druez
     
Name:
Johanna Druez
     
Title:
Director
     


 

--------------------------------------------------------------------------------